Title: Enclosure: [Statement of Ebenezer Purdy], [28 February 1804]
From: Kane, James
To: 



[Albany, February 28, 1804]

Some time in the month of January last, I call’d on Jacob Snell, a member of the Council of appointment, where I found Ebenezer Purdy Esqr together with a Mr. Hughes and one or two other Gentlemen whose names I do not recollect (being Strangers to me).
Mr Purdy immediately ask’d me if I had any objection to hear an oration read, that was delivered on the 4th. July, by a young irishman who, if I mistake not, then resided in His family. I replied, certainly not,—it was a violent phillippic against the federal Administration, the Stamp act, Sedition law, Standing Army &c were represented as the leading features of the federal faction. After some Considerable conversation on the merits of the oration between Mr Purdy and myself, he remark’d, he fully believed monarchy was the object of the federalists, that there was a Person, who did not wish to have his name mention’d, who Cou’d prove the fact & stood ready to make affidavit of it, That some time in the Year ’98 a negociation was opened between Genl Hamilton, Mr. Adams and the King of England, for the purpose of introducing monarchy into this Country, at the Head of which was to be placed one of the Royal Family and that Canada was to be ceded to the States, for the truth of the above Mr P—— refered me to Governor Clinton, who He said wou’d not deny it, altho’ He did not wish to say any thing about it.
On the 23d Feby 1804 Genl Hamilton & myself call’d on Mr Purdy for the purpose of investigating the affair. Genl H introduced the Subject to Mr Purdy, by telling Him, He had received information from Mr K of a certain declaration of His of a nature very interesting to His Character, which He was determined to have explained and investigated. I then related to Mr Purdy the Conversation He had with me, as above stated. Mr Purdy replied what you have said Mr K is pretty nearly Correct (or words to that effect) but with this difference. I did not mention Mr Adams’ name, and that affair which I spoke of to you did not happen in ’98 but some time previous to the Convention which form’d the present Constitution of the United States. What I told you was nearly this, that Some body in England had made proposals to Some body to the Eastward, for establishing a Monarchy in this Country and for placing at the head of it a Son of the King of Great Britain, that some letters, or papers Containing these proposals was sent to Genl. Hamilton, Copies of which were made in His office to be distributed among certain Persons. Mr Purdy then ask’d me if this was not the Substance of what he had told me. I replied that the difference was between that & what I had before stated and recapitulated what I had before said. I also pressed upon Mr P what I had before Stated, respecting Governor Clinton and Question’d Him whether He had not made such an appeal to Govr Clinton and also whether He had not affirm’d that there was a Person who cou’d attest the truth of the story. Mr Purdy persisted in the statement which He had just made. As to Gov Clinton He admitted, that He had mention’d to the Govr. the Story He had hear’d, and that the Governor had replied that He had had One of the letters. On being interrogated by Genl Hamilton whether He had mention’d His name to Governer Clinton, He answered He was not Sure whether He had done it or not. On being farther interrogated as to his having said there was a person ready to prove the transaction He had Stated, He answered there was a person who had assured Him of His knowledge of the transaction, as it was now related by Him. A variety of other Conversation pass’d but the above Comprises the Most Material particulars.

James Kane
Albany Feb. 28th. 1804

